Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.     Claims 6, 8, 15, 17 are objected to because of the following informalities: 
	Claim 6, line 2, “the amount of value” should be – the amount of volume—
	Claim 8, line 1, “the speed of the scroll” should be – a speed of the scroll—
	Claim 15, line 2-3, “the second change of capacitance” should be – the second change in the capacitance—
Claim 17, line 2, “a second direction” should be – the second direction--Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. Claims 1-3, 5-7, 9-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10402020B1. (hereinafter “ Starner”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of Starner anticipates the current claims.
Current Claims
Claims of US10402020B1
. 1. A system comprising: an interactive cord comprising a cable and a fabric cover that covers the cable,  the fabric cover comprising: 
a first set of conductive yarns that are wrapped around the cable in a first direction; 

and a second set of conductive yarns that are wrapped around the cable in a second direction; 
and a controller coupled to the interactive cord, the controller configured to: 

determine that a change in capacitance associated with the first set of conductive yarns and the second set of conductive yarns corresponds to a twist input received at the interactive cord through: 



collecting sensor pair values by transmitting a signal on each of the first set of conductive yarns and measuring the signal on each of the second set of conductive yarns;
 assigning each of the first set of conductive yarns an order number based on the sensor pair values; 



determining, for each of the first set of conductive yarns, a twist likelihood value based on the order number; and 
determining the twist input based on the determined twist likelihood value for each of the first set of conductive yarns; and initiate a function in response to the determination of the twist input.

1. A system comprising:
an interactive cord comprising a cable and a fabric cover that covers the cable, the fabric cover comprising:
at least two conductive yarns that are wrapped around the cable in a first direction, the at least two conductive yarns configured as transmitting lines; and
at least two other conductive yarns that are wrapped around the cable in a second direction, the at least two other conductive yarns configured as receiving lines; and
a controller coupled to the interactive cord, the controller configured to:
determine that a change in one or more capacitance values associated with the at least two conductive yarns configured as the transmitting lines and the at least two other conductive yarns configured as the receiving lines corresponds to a twist input received by the interactive cord, the determination comprising:
collecting sensor pair values by transmitting a signal on each of the transmitting lines, and measuring the signal on each of the receiving lines;
assigning the each of the transmitting lines a unique order number based on the sensor pair values;
performing, for the each of the transmitting lines, a table lookup to determine a twist likelihood value based on the unique order number; and
determining the twist input based on a sum of the twist likelihood values for the each of the transmitting lines; and
initiate one or more functions in response to the determination of the twist input



2. The system of claim 1, wherein determining the twist likelihood value based on the order number includes performing a table lookup.

1. performing, for the each of the transmitting lines, a table lookup to determine a twist likelihood value based on the unique order number
3. The system of claim 1, wherein the controller is further configured to determine a direction of the twist input, and wherein the controller initiates the function based at least in part on the direction of the twist input.
2. The system of claim 1, wherein the controller is further configured to determine a direction of the twist input, and wherein the controller initiates the one or more functions based at least in part on the direction of the twist input. 
5. The system of claim 1, wherein the controller is further configured to determine an amount of the twist input or a speed of the twist input, and wherein the controller initiates the function based at least in part on the amount or the speed of the twist input.

4. The system of claim 1, wherein the controller is further configured to determine an amount of the twist input or a speed of the twist input, and wherein the controller initiates the one or more functions based at least in part on the amount or the speed of the twist input.
6. The system of claim 1, wherein the function increases or decreases an amount of volume of a media player, the amount of value based on the determined change in capacitance.

11. The system of claim 1, wherein the one or more functions correspond to a function that increases or decreases an amount of volume.
9. The system of claim 1, wherein the controller is further configured to determine that a second change in the capacitance corresponds to a slide input to the interactive cord.


5. The system of claim 1, wherein the controller is further configured to determine that the change in the one or more capacitance values corresponds to a slide input to the interactive cord.
10. The system of claim 9, wherein the controller is further configured to initiate a second function based on the slide input.
6. The system of claim 5, wherein the controller is configured to initiate one or more additional functions based on the slide input.
11. The system of claim 10, wherein the controller is further configured to determine a direction of the slide input, and wherein the controller initiates the second function based at least in part on the direction of the slide input.

7. The system of claim 5, wherein the controller is further configured to determine a direction of the slide input, and wherein the controller initiates the one or more additional functions based at least in part on the direction of the slide input.


. 1. A system comprising: an interactive cord comprising a cable and a fabric cover that covers the cable,  the fabric cover comprising: 
a first set of conductive yarns that are wrapped around the cable in a first direction; 

and a second set of conductive yarns that are wrapped around the cable in a second direction; 
and a controller coupled to the interactive cord, the controller configured to: 

determine that a change in capacitance associated with the first set of conductive yarns and the second set of conductive yarns corresponds to a twist input received at the interactive cord through: 



collecting sensor pair values by transmitting a signal on each of the first set of conductive yarns and measuring the signal on each of the second set of conductive yarns;
 assigning each of the first set of conductive yarns an order number based on the sensor pair values; 



determining, for each of the first set of conductive yarns, a twist likelihood value based on the order number; and 
determining the twist input based on the determined twist likelihood value for each of the first set of conductive yarns; and initiate a function in response to the determination of the twist input.

18. A method implemented by a controller coupled to 


an interactive cord that includes a cable and at least two conductive yarns configured as transmitting lines that are wrapped around the cable in a first direction and at least two other conductive yarns configured as receiving lines that are wrapped around the cable in a second direction, the method comprising:

determining that a change in one or more capacitance values associated with the at least two conductive yarns configured as the transmitting lines and the at least two other conductive yarns configured as the receiving lines corresponds to a twist input received by the interactive cord, the determination comprising:
collecting sensor pair values by transmitting a signal on each of transmitting lines, 
and measuring the signal on each of the receiving lines;
assigning the each of the transmitting lines a unique order number based on the sensor pair values;

performing, for the each of the transmitting lines, a table lookup to determine a twist likelihood value based on the unique order number; and
determining the twist input based on a sum of the twist likelihood values for the each of the transmitting lines; and
initiating one or more functions in response to the determination of the twist input.

7. The system of claim 1, wherein the function performs a scroll through a list of menu items.
20. The method of claim 18, wherein the one or more functions correspond to a function that scrolls through a list of menu items.


4. Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10402020B1. ( hereinafter “ Starner”) in view of Nishijima (US20130239733A1)
 	With regard to claim 4, Starner teaches all the limitations of claim 3, but not 
the determined direction of the twist input corresponds to twisting the interactive cord clockwise or counter-clockwise.
	However, Nishijima teaches the determined direction of the twist input corresponds to twisting the interactive cord clockwise or counter-clockwise ( see Fig. 4, Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the starner, to configure the determined direction of the twist input correspond to twisting the interactive cord clockwise or counter-clockwise, as taught by Nishijima, in order to use the twisting operation to achieve good operability and prevent operation error ( [0012] of Nishijima).

5. Claims 8, 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10402020B1 (hereinafter “Starner”) in view of Yang (CN 104035634)
 With regard to claim 8, Starner teaches all the limitations of claim 7, but not the speed of the scroll is based on the change in capacitance.
However, Yang teaches the speed of the scroll is based on the change in capacitance ([0074]  second capacitance change rate of the first operation body … determines the moving speed change of first operation body moving to the touch control display unit)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Starner, to configure the speed of scroll based on change in capacitance, as taught by Yang, in order use the state information to generate a control command of the electronic device [0007]
	With regard to claim 14, Starner teaches all the limitations of claim 10, but not wherein the controller is further configured to determine a speed of the slide input, the speed of the slide input based at least in part on a rate of change in the second change of capacitance.
	However, Yang teaches the controller is further configured to determine a speed of the slide input, the speed of the slide input based at least in part on a rate of change in the second change of capacitance ([0074] second capacitance change rate of the first operation body and the touch control display unit determines the moving speed change of first operation body moving to the touch control display unit.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Starner, to determine a speed of the slide input, the speed of the slide input based at least in part on a rate of change in the second change of capacitance, as taught by Yang, in order to use the state information to generate control command of the electronic device [0007]

6. Claim 12-13 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10402020B1. ( hereinafter “ Starner”) in view of Fukuhara (US20160284436A1)
With regard to claim 12, Starner teaches all the limitations of claim 11, but 
the determined direction of the slide input includes an upward direction and a downward direction along the interactive cord.
However, Fukuhara teaches the determined direction of the slide input includes an upward direction and a downward direction along the interactive cord. ([0047]the user may be able to swipe up or down on interactive textile).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Starner, to configure the determined direction of the slide input to include an upward direction and a downward direction along the interactive cord,  as taught by Fukuhara, in order to enable the user to use interactive cord to access different functionality, improve the user’s experience and enhance the functionality of the system ( [0102][0103]
With regard to claim 13, the combination of Starner and Fukuhara teaches all the limitations of claim 12, and Fukuhara further teaches the second function plays or pauses media of a media player, the playing or pausing of the media player based on the determined direction of the slide input ([0003] For example, the interactive textile may aid users in controlling volume on a stereo, pausing a movie playing on a television, or selecting a webpage on a desktop computer.  and [0123] For example, the user can play a previous song by swiping left on interactive textile 102, play or pause a current song by tapping interactive textile 102, or play a next song by swiping right on interactive textile 102.)

7. Claims 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US10402020B1 ( hereinafter “ Starner”) in view of Chou (US20170075481A1)
With regard to claim 15, Starner teaches all the limitations of claim 10, but not the controller is further configured to determine an amount of the slide input, the amount of the slide input based at least in part on a rate of change in the second capacitance and an amount of change in the second change of capacitance.
However, Chou teaches configured to determine an amount of the slide input, the amount of the slide input based at least in part on a rate of change in the second capacitance and an amount of change in the second change of capacitance ([0006] whether the specific event occurs or not is determined according to a capacitance change caused by a contact of an object on the fabric, together with a capacitance change amount or a capacitance change rate)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Starner, to determine an amount of the slide input, the amount of the slide input based at least in part on a rate of change in the second capacitance and an amount of change in the second change of capacitance, as taught by Chou, in order to build a capacitive sensing function to allow a user to perform input in an easy and intuitive way ([0003] of Chou).


8 Claims 17-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. No. US10402020B1. ( hereinafter “ Starner”).
With regard to claim 17, Starner teaches all the limitations of claim 1, and teaches determine that a change in capacitance associated with the first set of conductive yarns and the second set of conductive yarns corresponds to a twist input received at the interactive cord initiate a second function in response to the determination of the second twist input ( see claim 1 of Starner).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to duplicate the conductive yarns to build a third set of conductive yarn in a second direction, and wherein the controller is further configured to: determine a second change in capacitance associated with the first set of conductive yarns, the second set of conductive yarns, and the third set of conductive yarns resulting from a second twist input received at the interactive cord; and initiate a second function in response to the determination of the second twist input, in order to generate more function based on the second twist input.  In addition, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, the more sets of conductive yarns, the more twist input, while the operation of the system does not change.
With regard to claim 18, Starner teaches all the limitations of claim 17, and further teaches the controller is further configured to determine that a third change in the capacitance corresponds to a slide input to the interactive cord (determine that the change in the one or more capacitance values corresponds to a slide input to the interactive cord. Claim 5 of Starner)
With regard to claim 19, Starner teaches all the limitations of claim 18, and further teaches the controller is configured to initiate a third function based on the slide input ( claim 6 of Starner) wherein the controller is configured to initiate one or more additional functions based on the slide input.

9. Claims 16, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. No. US10402020B1. ( hereinafter “ Starner”) in view of Gladfelter (US4684762A)
With regard to claim 16, Starner teaches all the limitations of claim 1, but not the first set of conductive yarns and the second set of conductive yarns each include multiple yarns configured to reduce radio- frequency interference.
	However, Gladfelter teaches the first set of conductive yarns and the second set of conductive yarns each include multiple yarns configured to reduce radio- frequency interference ( shielding of electrical conductors or other substrates from electromagnetic interference (EMI) and radio frequency interference (RFI) by providing a fabric which has effective shielding properties., field of invention)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Starner, to configure the first set of conductive yarns and the second set of conductive yarns each to include multiple yarns configured to reduce radio- frequency interference, as taught by Gladfelter, in order to avoid the radio frequency interference to degrade the performance of the system ( abstract, field of invention) 
With regard to claim 20, Starner teaches all the limitations of claim 17, but not the first set of conductive yarns and the second set of conductive yarns each include multiple yarns configured to reduce radio- frequency interference.
	However, Gladfelter teaches the first set of conductive yarns and the second set of conductive yarns each include multiple yarns configured to reduce radio- frequency interference ( shielding of electrical conductors or other substrates from electromagnetic interference (EMI) and radio frequency interference (RFI) by providing a fabric which has effective shielding properties., field of invention)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Starner, to configure the first set of conductive yarns and the second set of conductive yarns each to include multiple yarns configured to reduce radio- frequency interference, as taught by Gladfelter, in order to avoid the radio frequency interference to degrade the performance of the system ( abstract, field of invention) 





Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Scarlett (US20150211915A1) teaches to determine the speed of operation based on capacitance measurement. 
Walley( US20140184554A1 ) teaches about(Embodiments for a hybrid multi-touch capacitive (MTC) and active stylus touch device are provided.
 US 4843631 A teaches about A method for analyzing a two dimensional image in an original image plane, for the purpose of determining a probability of identity, a twist angle,
Kasahara (US20150123927A1) teaches about the detect the speed of finger moving.
Johansson (US 20160179245 A1) teaches about the estimated speed of touch (v.sub.touch): F.sub.touch=f(F.sub.Ī.sub.t, v.sub.touch); or as a function of the initial touch force estimate F.sub.Ī.sub.t, the estimated speed of touch (v.sub.touch), and the determined rate of change in capacitance values relative to time ΔC.sup.t.sub.x,y/Δt: F.sub.t=f(F.sub.Ī.sub.t,v.sub.touch, ΔC.sub.x,y.sup.t.sup.x/Δt) (block 850).
Aghaei (US 20110285554 A1) teaches a gesture based headphone for controlling a media player device and method for using thereof.  The headphone comprises a cord with a gesture sensitive region in the cord, and an interface for connecting to the media player device

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
        /PINPING SUN/Primary Examiner, Art Unit 2836